Judgment and order reversed and new triaj ordered, with costs to appellant to abide event. Held, that the 7,000 cans delivered to defendant by plaintiff between March 2 and June 21,1899, were so delivered to and received by defendant under an agreement that defendant should pay plaintiff therefor at the rate of eighty-three dollars per 1,000, and plaintiff has been paid the full purchase, price thereof; also, that the verdict, so far as it allows damages for the additional price claimed as to other cans furnished defendant by plaintiff, is contrary to and against the weight of the evidence. All concurred, except Spring, J., who voted for modifieátion by reducing the verdict in the amount allowed for the 7,000 cans referred to, and for affirmance of the judgment as modified, together with the order; and Kruse, J., who voted for affirmance of the judgment and order.